By WILLIAM A. BELL, Judge.
Plaintiff sues defendant herein for the sum of $180.00, the alleged value of certain furniture and other household ef-foots sold to defendant. The is a general denial. From a judgment in favor of plaintiff, defendant appeals.
She extensive testimony taken in this case develops a controversy he tween plaintiff and defendant, not as to the arti~ oles or the value thereof said to have been sold by plaintiff to defendant, but upon the question of fact whether the said articles were in such condition as to justify defendant in rejecting the same and refusing to pay therefor.
She trial judge in this case wrote a careful, lengthy and exhaustive opinion in discussion of the issues of fact, which are alone Involved, and after careful consideration by us of said opinion, studied in diligent connection with all of the testimony which we have read and reviewed, we find that his reasons for judgment are clear and explicit and that nothing can be added thereto in support of the learned judge's conclusions. We adopt his views of .the oase.
IT IS, THEREFORE, ORDERED, ADJUDGED ADD DECREED that the judgment as herein appealed from be and the same hereby is affirmed at defendant's costs in both courts.
JUDGMENT AFFIRMED
FEBRUARY 19, 1983.